DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 04/22/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  At the time of this office action no copy of the documents marked out on the attached IDS were found in the file wrapper. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tucker US20150320259.
Regarding claim 1, Tucker US20150320259 discloses a system comprising: 
a cooking chamber defining a space for food to be cooked (Fig. 1-2, chamber 116, ¶19); 
a firepot inside the cooking chamber that is configured to utilize pelletized fuel to provide heat or smoke within the cooking chamber for cooking the food (firepot 20, ¶12, ¶13); 
a fuel hopper defining a storage space for the pelletized fuel before delivery to the firepot (bin 24); 
a battery powered auger interposing the fuel hopper and the firepot and configured to selectively convey the pelletized fuel from the fuel hopper to the firepot for combustion (auger 36, seen between bin 24 and firepot 20 in Fig. 2, battery 72, Fig. 3, ¶17); and 
a rechargeable battery selectively providing power to the auger (battery 72, Fig. 3, selectively controlled by controller 40, ¶24).

Regarding claim 13, Tucker US20150320259 discloses a system comprising: 
a cooking chamber that is provided heat and smoke from a firepot therein for preparing food inside the cooking chamber (Fig. 1-2, chamber 116, ¶19); 
a fuel hopper outside the cooking chamber for receiving pelletized fuel (bin 24); 
an auger operable to move fuel from the fuel hopper into the firepot when rotated by an auger motor (auger 36); 
an ignitor associated with the firepot for igniting fuel in the firepot (ignitor 41); 
a fan that provides combustion air under positive pressure into the firepot (fan 76); 
a battery that powers the auger motor, the ignitor, and the fan (battery 72. Fig. 3); 
a control circuit that controls power to the auger motor, ignitor, and fan from the battery (controller 40); and 
a user control for activating the control circuit (¶24, controls for manual adjustment by a user).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-9, 11, 12, 14, 15, 17, 18, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker US20150320259 in view of Colston et al. US20190282032.
Regarding claim 2, Tucker teaches a direct current motor (¶17). However, Tucker does not expressly disclose the  system of claim 1, further comprising a direct current, variable speed auger motor that rotates the auger.
Colston et al. US20190282032 teaches a pellet fired grill wherein the auger motor is a variable speed DC motor and that such a variable speed auger motor provides for varying the rate of fuel feed to combustion thereby varying the temperature of the device (¶29). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a variable speed motor as taught by Colston since doing so amounts to a known technique in the art for improving similar devices with the known predictable result of varying the rate of fuel feed to combustion thereby varying the temperature of the device.
Regarding claim 3, the previously combined references teach the system of claim 2, further comprising a user control for selectively activating the variable speed auger motor (Tucker, ¶24, controls for manual adjustment by a user).
Regarding claim 4, the previously combined references teach the system of claim 3, further comprising a microcontroller selectively operating the variable speed auger motor in predetermined intervals of operation based on the user control (Tucker, Controller 40, ¶24).
Regarding claim 5, the previously combined references teach the system of claim 4, wherein the microcontroller selectively operates the variable speed auger motor at different speeds at different times based on the user control.
Colston et al. US20190282032 teaches a pellet fired grill wherein the auger motor is varied based on user control thereby varying the rate of fuel feed to combustion thereby varying the temperature of the device (¶29). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a variable speed motor as taught by Colston since doing so amounts to a known technique in the art for improving similar devices with the known predictable result of varying the rate of fuel feed to combustion thereby varying the temperature of the device.
Regarding claim 6, the previously combined references teach the system of claim 5, further comprising an ignitor powered by the battery and configured to ignite fuel inside the firepot (Tucker, electrical igniter rod 41, Fig. 2, powered by the battery seen in Fig. 3).
Regarding claim 7, the previously combined references teach the system of claim 6, wherein the ignitor is selectively activated by the microcontroller based on the user control (Tucker, Fig. 3).
Regarding claim 8, the previously combined references teach the system of claim 7, further comprising a fan powered by the battery and providing combustion air to the firepot (Tucker, Fan 76, powered by the battery in Fig. 3).
Regarding claim 9, the previously combined references teach the system of claim 8, wherein the fan is selectively activated by the microcontroller based on the user control (Tucker, Fig. 3,  ¶24).
Regarding claim 11, the previously combined references teach the system of claim 9, further comprising a battery compartment affixed to the cooking chamber and providing an electrical interface to the battery via the microcontroller (Tucker, Fig. , battery 72, Fig. 3).
Regarding claim 12, the previously combined references teach the system of claim 11, further comprising a battery charger operable on alternating current power and configured to recharge the battery (Tucker, ¶17).

Regarding claim 14, Tucker teaches a direct current motor (¶17). However, Tucker does not expressly disclose the system of claim 13, wherein the auger motor is a variable speed, direct current motor.
Colston et al. US20190282032 teaches a pellet fired grill wherein the auger motor is a variable speed DC motor and that such a variable speed auger motor provides for varying the rate of fuel feed to combustion thereby varying the temperature of the device (¶29). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a variable speed motor as taught by Colston since doing so amounts to a known technique in the art for improving similar devices with the known predictable result of varying the rate of fuel feed to combustion thereby varying the temperature of the device.
Regarding claim 15, the previously combined references teach the system of claim 14, wherein the control circuit comprises a microcontroller that selectively operates the auger motor, the ignitor, and the fan according to a program selected by the user control (Tucker, ¶24).

Regarding claim 17, Tucker US20150320259 discloses a method comprising: 
receiving pelletized cooking fuel in a hopper (bin 24, ¶13); 
moving the pelletized fuel from the hopper to a firepot (¶13); and 
combusting the pelletized fuel in the firepot to generate smoke and heat within a cooking chamber (¶13); 
wherein the pelletized fuel is moved by an auger rotated by a battery powered (¶13, battery72) motor (motor 38).
However, Tucker does not expressly disclose wherein the auger motor is a variable speed motor.
Colston et al. US20190282032 teaches a pellet fired grill wherein the auger motor is a variable speed DC motor and that such a variable speed auger motor provides for varying the rate of fuel feed to combustion thereby varying the temperature of the device (¶29). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a variable speed motor as taught by Colston since doing so amounts to a known technique in the art for improving similar devices with the known predictable result of varying the rate of fuel feed to combustion thereby varying the temperature of the device.
Regarding claim 18, the previously combined references teach the method of claim 17, further comprising igniting the pelletized fuel in the firepot with a battery powered ignitor (Tucker, ignitor 41).
Regarding claim 19, the previously combined references teach the method of claim 18, further comprising providing pressurized combustion air into the firepot with a battery powered fan (Tucker, fan 76).


Claim(s) 10, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker US20150320259 in view of Colston et al. US20190282032 and in view of Colston et al US20190293295.
Regarding claim 10, Tucker teaches the system of claim 9,  wherein the microcontroller provides a control program for the ignitor, fan, and auger motor based on the user control (¶24).
 Tucker does not expressly disclose wherein the microcontroller provides a control program for the ignitor, fan, and auger motor based on the user control that comprises: 
at least one stage where the ignitor, fan, and auger motor are all active; 
at least one stage where the only the auger and fan are active; and 
at least one stage where only the fan is active.
The prior art device has three components, an ignitor, a fan, and an auger.  Each are operable between active and inactive states (on/off).  There exists a finite number of possible combinations of modes of operation (eight).  Tucker teaches manual user control of the device ¶24.  Merely providing a user with manual control over each of these components would necessarily provide the three claimed stages as an option to the user.  Clearly the stage where all three components are active appears the most obvious.  One of ordinary skill in the art would recognize this stage as ignition or start-up of the device.  One of ordinary skill in the art would recognize that once ignition is achieved, the ignitor is no longer required.  The second stage is merely steady state or routine operation as the device. Colston et al US20190293295 teaches a cool down cycle for a pellet grill (¶62).  One of ordinary skill in the art would recognize that it is desirable to evacuate hot gases and cool down the device after cooking is finished.  There is nothing in the current record which suggests that the broadly claimed stages would yield more than predictable results.  
Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with stages as claimed since doings amounts to mere selection between a finite number of predictable solutions.  
Regarding claim 16, Tucker teaches the system of claim 15, wherein the microcontroller selectively operates the auger motor, the ignitor, and the fan according to the program selected by the user (¶24) 
Tucker does not expressly disclose wherein the program has at least the following stages: a stage where the ignitor, fan, and auger motor are all active; a stage where the only the auger and fan are active; and a stage where only the fan is active.
The prior art device has three components, an ignitor, a fan, and an auger.  Each are operable between active and inactive states (on/off).  There exists a finite number of possible combinations of modes of operation (eight).  Tucker teaches manual user control of the device ¶24.  Merely providing a user with manual control over each of these components would necessarily provide the three claimed stages as an option to the user.  Clearly the stage where all three components are active appears the most obvious.  One of ordinary skill in the art would recognize this stage as ignition or start-up of the device.  One of ordinary skill in the art would recognize that once ignition is achieved, the ignitor is no longer required.  The second stage is merely steady state or routine operation as the device. Colston et al US20190293295 teaches a cool down cycle for a pellet grill (¶62).  One of ordinary skill in the art would recognize that it is desirable to evacuate hot gases and cool down the device after cooking is finished.  There is nothing in the current record which suggests that the broadly claimed stages would yield more than predictable results.  
Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with stages as claimed since doings amounts to mere selection between a finite number of predictable solutions.  
Regarding claim 20, Tucker teaches the method of claim 19, further comprising operating the auger, the ignitor, and the fan
Tucker does not expressly disclose operating the device in stages comprising: at least one stage where the ignitor, fan, and auger motor are all active; at least one stage where the only the auger and fan are active; and at least one stage where only the fan is active.
The prior art device has three components, an ignitor, a fan, and an auger.  Each are operable between active and inactive states (on/off).  There exists a finite number of possible combinations of modes of operation (eight).  Tucker teaches manual user control of the device ¶24.  Merely providing a user with manual control over each of these components would necessarily provide the three claimed stages as an option to the user.  Clearly the stage where all three components are active appears the most obvious.  One of ordinary skill in the art would recognize this stage as ignition or start-up of the device.  One of ordinary skill in the art would recognize that once ignition is achieved, the ignitor is no longer required.  The second stage is merely steady state or routine operation as the device. Colston et al US20190293295 teaches a cool down cycle for a pellet grill (¶62).  One of ordinary skill in the art would recognize that it is desirable to evacuate hot gases and cool down the device after cooking is finished.  There is nothing in the current record which suggests that the broadly claimed stages would yield more than predictable results.  
Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with stages as claimed since doings amounts to mere selection between a finite number of predictable solutions.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPAK A DEEAN/Examiner, Art Unit 3762               

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762